14 F.3d 601NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Billy M. MEEKS, Plaintiff-Appellant,v.Larry DAVIS;  Jerome (Pete) Bouldin;  Jeff Fults;  J.William Pope;  Brian Wiley;  Tim Fuller;  Thomas Hembree;Aubrey Harper;  Bill Barbrow;  Frank E. Floied;  J.C.Northcutt;  Billy Gene Reid;  Roy Sain;  David Neal Cook;Dale Hasketh, Defendants-Appellees.
No. 93-5913.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1993.

Before:  MERRITT, Chief Judge;  SUHRHEINRICH and SILER, Circuit Judges.

ORDER

1
Billy M. Meeks, a pro se Tennessee prisoner, appeals a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. Secs. 1983, 1985, 1985(3) and 1986.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Meeks is currently confined at the Southeastern Tennessee State Regional Correctional Facility (STSRCF) in Pikeville, Tennessee.  Seeking monetary and equitable relief, Meeks sued five agents of the Tennessee Bureau of Investigation (TBI) and various government officials of Grundy County and Franklin County, in both their individual and official capacities.  Essentially claiming that the defendants conspired to prosecute him illegally in state court, Meeks alleged that:  1) the defendants discriminated against him because of his past criminal record;  2) the defendants maliciously prosecuted him because he exercised unspecified constitutional rights;  3) TBI Agent Davis committed perjury during Meeks's criminal proceedings;  4) the defendants threatened his witnesses and tried to coerce him into pleading guilty to armed robbery;  and 5) the defendants conspired to violate his civil rights.  The complaint also raises state law causes of action and causes of action on behalf of Danny Meeks.


3
The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Meeks has filed a timely notice of appeal.


4
Upon review, we affirm the district court's judgment dismissing Meeks's complaint as frivolous.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992);   Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.